Title: From Thomas Jefferson to James Wood, 23 August 1780
From: Jefferson, Thomas
To: Wood, James



Sir
Monticello Aug. 23. 1780.

I am satisfied that in the midst of a campaign and while N. York may perhaps be the object, Genl. Washington would not permit a convention officer to pass from his camp to N. York; nor can I suppose it proper such a one should see his camp as he might find means of communicating with the enemy: but in this you will do as you please. I see no objection to General Hamilton’s sending an express, a citizen of the state. In such case I think he should go by Richmond to take letters from the Executive on the same subject with the General’s. I enclose you my letter to him open, which please to seal when you shall have read it.
I know but three things in your power for the relief of the post: 1. to send an express to Colo. S. Lewis to hasten what beeves he can: 2. to quicken the contributions from the circumjacent counties: 3. to have the number of waggons increased so as to bring greater quantities of salted meats from below. To these we can add two others 1. to extend the powers for taking live cattle to such other counties as you shall desire: 2. to instruct Mr. Baker to send to you part of a purchase of beeves he has made. The latter I will propose to the council on my return; the former will await your application. If those who have contracted to sell meal to Mr. Tate should have so little concern at the public distress as to refuse performance for want of paiment on the precise day stipulated, I know of no remedy but to apprise the Commissioners of the provision law of their having the corn or meal to spare, and getting them to make seizure. Information since I came here from some individuals that the beeves they have furnished to the barracks have immediately returned home, suggest that an enquiry would be proper for you whether carelessness in the commissaries may have no share in producing the present distress; and whether due care is taken to fix on them the losses of this kind. I shall be obliged to you to inform me hereafter if any bad provisions shall come from below after I shall have had time on my return to notify the Commissaries at those posts.
I am Sir with great esteem Your most obedt. humble servt.,

Th: Jefferson

